DETAILED ACTION
The amendment filed March 11, 2021 has been entered and fully considered. Claims 21-27, 29-31, 33-36, 45-47, 49-54 are pending in this application. Claims 21, 29-30, 33-36, 45, 47 and 49-50 are currently amended. Claims 51-54 are newly added and claims 1-20, 28, 32, 37-44 and 48 are cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 29-31, 50 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Ryba et al., (hereinafter ‘Ryba’, U.S. PGPub. No. 2016/0038212) in view of Saadat (hereinafter ‘Saadat’, U.S. PGPub. No. 2015/0164571) and Van Dam et al., (hereinafter ‘Van Dam’, U.S. Pat. 9,282,968).
Regarding claim 21, Ryba discloses an apparatus (Fig. 5A-5B, 13A-15 and 19B) comprising: an access sheath (delivery sheath; [0131], see sheath not labeled in Fig. 19B) defining a first lumen, the access sheath having a distal end configured to be disposed in a gallbladder lumen of a subject (as broadly claimed, the delivery sheath is capable of being disposed in a gallbladder lumen of a subject); and a catheter disposable within the first lumen (cryo-catheter 102, catheter shaft 130) and having a distal end extendable distal to the access sheath (Fig. 19B), the catheter including an expandable body disposed on the distal end of the catheter (expandable cryo-balloon 124; [0122], [0129]), the expandable body configured to transition into an expanded state within the gallbladder lumen (as broadly claimed, expandable cryo-balloon 124 is capable of transitioning into an expanded state within the gallbladder lumen), the catheter defining a second lumen (supply lumen 108) configured to deliver a cryogenic ablation medium into the expandable body in the expanded state ([0122], “liquid N2O is delivered through a supply lumen 108 to the cryo-applicator region 122 where the refrigerant 106 undergoes expansion”), the catheter (catheter shaft 130) movable relative to the access sheath (delivery sheath) to control a location of the delivery of the cryogenic ablation medium relative to a location of the evacuation of the cryogenic ablation medium ([0131], “A delivery sheath may also be used to contain a cryo-applicator and/or distal end of a catheter that is deployed when the delivery sheath is retracted. The amount of retraction can dictate the degree of deployment or the length of an exposed cryo-applicator”; [0190], “the operator may deflect the distal end region 130 via the actuator 141 to position the cryo-applicator 124 into contact with the vessel wall 170 at a more inferior location”, see Fig. 19B). 
Ryba is silent regarding the expandable body in the expanded state including a plurality of fenestrations that are configured to allow the cryogenic ablation medium delivered into the expandable body to exit the expandable body and contact tissue of the gallbladder lumen. 
However, in the same field of endeavor, Saadat teaches a similar cryo-ablation apparatus (Figs. 11A-11B) comprising an expandable body (porous expandable structure 165) in the expanded state (see 
Ryba in view of Saadat are silent regarding wherein the first lumen of the access sheath configured to evacuate at least a portion of the cryogenic ablation medium from the gallbladder lumen after the cryogenic ablation medium is delivered.
However, in the same field of endeavor, Van Dam teaches a similar apparatus (Figs. 4A-6) configured for the delivery of ablation medium to the gallbladder lumen in order to treat biliary disease (abstract; see gallbladder 14). Van Dam teaches providing an applicator (420, 520) within the gallbladder lumen (Fig. 5) and delivering an ablation medium (see col. 8, 11. 43-67 and col. 10, 11. 20-34 for ablative fluids including cryoablation; fluid 423, fluids 587, working fluid 517) into the gallbladder (14). Van Dam teaches that the working fluid (517 in Fig 5) may be left in place or actively withdrawn (withdrawing fluids, see lumen ‘port’ 586 in Fig. 5) from the gallbladder (14) after treatment is complete, thereby increasing the versatility of the apparatus and method. It is well known in the art (as can be seen in Van Dam) to provide a lumen configured to evacuate at least a portion of the cryogenic ablation medium from the gallbladder lumen after the cryogenic ablation medium is delivered, thereby reducing the need for additional instruments. Therefore, it would have been obvious to one of ordinary skill in the 
Regarding claim 22, Ryba in view of Saadat and Van Dam teach all of the limitations of the apparatus according to claim 21. In view of the prior modification of Ryba in view of Saadat and Van Dam, Saadat teaches wherein the plurality of fenestrations span a circumference of the expandable body and an axial length of the expandable body (pores 168 in Figs. 11A-11B).
Regarding claim 29, Ryba in view of Saadat and Van Dam teach all of the limitations of the apparatus according to claim 21. Ryba further discloses (Fig. 5A-5B, 13A-15 and 19B) wherein the expandable body (expandable cryo-balloon 124) in the expanded state is configured to contact at least a portion of a wall of the gallbladder lumen (see Fig. 19B for vessel wall 170, lesions 172; as broadly claimed, expandable cryo-balloon 124 is capable of contacting at least a portion of a wall of the gallbladder lumen).
Regarding claim 30, Ryba in view of Saadat and Van Dam teach all of the limitations of the apparatus according to claim 21. Ryba further disclose the catheter (cryo-catheter 102. catheter shaft 130) further including a second plurality of fenestrations disposed at the distal end of the catheter and configured to deliver the cryogenic ablation medium into the expandable body ([0182], “additional orifices 132 can be provided that direct refrigerant 106 to linearly and/or radially spaced apart locations to create segmented, non-circumferential ablations”, see Fig. 15).
 Further, in view of the prior modification of Ryba in view of Saadat and Van Dam, Saadat teaches wherein the plurality of fenestrations (pores 168 in Figs. 11A-11B) is a first plurality of fenestrations. 
Regarding claim 31, Ryba in view of Saadat and Van Dam teach all of the limitations of the apparatus according to claim 21. Ryba further discloses (Fig. 5A-5B, 13A-15 and 19B) wherein the expandable body is an inflatable balloon (expandable cryo-balloon 124; see [0168] for inflatable or otherwise expandable cryo-balloon 124). 
Regarding claim 50, Ryba in view of Saadat teach all of the limitations of the apparatus according to claim 45. Although Ryba discloses (Fig. 5A-5B, 13A-15 and 19B) wherein the lumen is a delivery lumen (supply lumen 108),  Ryba in view of Saadat fail to teach the apparatus further comprising: an evacuation lumen configured to evacuate at least a portion of the cryogenic ablation medium from the gallbladder lumen after the cryogenic ablation medium is delivered.
However, in the same field of endeavor, Van Dam teaches a similar apparatus (Figs. 4A-6) configured for the delivery of ablation medium to the gallbladder lumen in order to treat biliary disease (abstract; see gallbladder 14). Van Dam teaches providing an applicator (420, 520) within the gallbladder lumen (Fig. 5) and delivering an ablation medium (see col. 8, 11. 43-67 and col. 10, 11. 20-34 for ablative fluids including cryoablation; fluid 423, fluids 587, working fluid 517) into the gallbladder (14). Van Dam teaches that the working fluid (517 in Fig 5) may be left in place or actively withdrawn (withdrawing fluids, see lumen ‘port’ 586 in Fig. 5) from the gallbladder (14) after treatment is complete, thereby increasing the versatility of the apparatus and method. It is well known in the art (as can be seen in Van Dam) to provide a lumen configured to evacuate at least a portion of the cryogenic ablation medium from the gallbladder lumen after the cryogenic ablation medium is delivered, thereby reducing the need for additional instruments. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Ryba in view of Saadat to provide an evacuation lumen configured to evacuate at least a portion of the cryogenic ablation medium from the gallbladder lumen after the cryogenic ablation medium is delivered as taught by Van Dam. Doing so provides the option for withdrawing the cryogenic ablation medium after treatment is complete, thereby increasing the versatility of the apparatus and reducing the need for additional instruments.
Regarding claim 54, Ryba in view of Saadat teach all of the limitations of the apparatus according to claim 45. Although Ryba discloses a second plurality of fenestrations ([0182], “additional orifices 132 can be provided that direct refrigerant 106 to linearly and/or radially spaced apart locations to create segmented, non-circumferential ablations”, see Fig. 15), Ryba in view of Saadat fail to teach wherein the second plurality of fenestrations span a full circumference of the nozzle of the catheter.
However, in the same field of endeavor,  Van Dam teaches a similar apparatus (Figs. 4A-6) configured to deliver ablation medium to the gallbladder lumen in order to treat biliary disease (abstract; see gallbladder 14). The applicator (420) may include one or more apertures (422) in communication with a central lumen through which fluid (423) or material is delivered (col. 8, ll. 62-64). Van Dam teaches “[d]ifferent applicators 420 or nozzles may be useful for achieving this, such as those configurable to direct flow in a 360° radial pattern (FIG. 4A), a sharp stream or a cone shape directed forward by the applicator (FIG. 4B), or a sharp stream or a cone shape directed sideways by the applicator (FIG. 4C)” (col. 8, line 67-col. 9, line 5, see apertures 422 in Figs. 4A-4C). It is well known in the art (as can be seen in Van Dam) to provide a variety of different nozzle configurations, including wherein the plurality of fenestrations span a full circumference of the nozzle of the catheter (Fig. 4A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second plurality of fenestrations as taught by Ryba in view of Saadat to span a full circumference of the nozzle of the catheter. This modification would have merely comprised one nozzle configuration for another in in order to produce a predictable result, MPEP 2143(I)(B).
Claims 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ryba in view of Saadat and Van Dam as applied to claims 21-22, 29-31, 50 and 54 above, and further in view of Dubrul et al, (hereinafter ‘Dubrul’, U.S. Pat. 5,183,464).
Regarding claims 23 and 25-27, Ryba in view of Saadat and Van Dam teach all of the limitations of the apparatus according to claim 21. Ryba discloses (Fig. 5A-5B, 13A-15 and 19B) wherein the expandable body is a first expandable body (expandable cryo-balloon 124). Although Ryba discloses the access sheath (delivery sheath; Fig. 19B), Ryba in view of Saadat and Van Dam are silent regarding 
  However, in the same field of endeavor, Dubrul teaches a similar apparatus comprising an access sheath (dilation tube 70 in Figs. 11B-11F) including a second expandable body (inflatable balloon 72 in Figs. 11C-11F) disposed at the distal end of the access sheath and encircling a circumference of the distal end of the access sheath (access sheath ‘tube’ 70, balloon 72 in Figs. 11C-11F). The second expandable body (72) is configured to expand to retain the access sheath (70) within the gallbladder lumen (gallbladder ‘GB’) after the distal end of the access sheath is disposed in the gallbladder lumen (see Figs.11A-11F; col. 10, ll. 29-65) and when expanded, has a diameter that is larger than a diameter of the access sheath (see Figs. 11C-11F for balloon 72 having a larger diameter than tube 70). Dubrul further teaches that the access sheath (70) is insertable into the gallbladder lumen via an opening in a wall of the gallbladder lumen (see Figs. 11A-11F) wherein the second expandable body (72) is configured to create a seal between the access sheath (70) and the wall of the gallbladder lumen near the opening (Figs. 11C-11F). Specifically, the expandable body (inflatable balloon 72) effects a seal against the penetration of the gallbladder wall and minimizes or prevents leakage of bile from the gallbladder into other regions (col. 10, ll. 44-48), thereby increasing safety and decreasing the likelihood of contamination. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Ryba in view of Saadat and Van Dam to further include a second expandable body as taught by Dubrul. Doing so effects a seal against the penetration of the gallbladder .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ryba in view of Saadat and further in view of Van Dam and Dubrul as applied to claims 23 and 25-27 above, and further in view of Stigall et al., (hereinafter ‘Stigall’, U.S. PGPub. No. 2016/0302762).
Regarding claim 24, Ryba in view of Saadat and further in view of Van Dam and Dubrul teach all of the limitations of the apparatus according to claim 23, but are silent regarding wherein the second expandable body includes a deployable Nitinol structure.
However, in the same field of endeavor, Stigall teaches a catheter including a centering mechanism. The centering mechanism can further include “inflatable balloons, or collapsible members (e.g., a sheathable nitinol basket) of various shapes and sizes” ([0010]) and “may be disposed at any suitable location along the length of the catheter body” ([0048]). Stigall teaches that the centering mechanism may be advanced to a desired treatment location at which point the centering mechanism may be expanded or deployed in order to center the catheter ([0052]-[0053]), thereby increasing stability and security of the device at the desired location. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Ryba in view of Saadat and further in view of Van Dam and Dubrul to further include a deployable Nitinol structure as taught by Stigall. This modification would have merely comprised a simple substitution of one well known expandable body for another in order to produce a predictable result, MPEP 2143(I)(B).
Claims 33-34, 36, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dam in view of Fujio et al., (hereinafter 'Fujio', U.S. Pat. 5,213,571).
Regarding claim 33, Van Dam discloses (Figs. 4A-6) an apparatus, comprising: an access sheath (endoscope 410, 510 in Figs. 4E and 5) defining a first lumen (working channel 412, 512), the access sheath (410, 510) having a distal end configured to be disposed in a gallbladder lumen (as broadly claimed, the endoscope is capable of being disposed in any lumen, including a gallbladder lumen); a catheter (applicator 420, 520) disposable within the first lumen (412, 512) and having a distal end 
Van Dam is silent regarding a pressure sensor configured to measure a pressure associated with the gallbladder lumen; and a control unit operatively coupled to the pressure sensor, the control unit configured to, in response to the pressure measured by the pressure sensor reaching a threshold pressure, control at least one of the delivery or the evacuation of the cryogenic ablation medium.
However, in the same field of endeavor, Fujio teaches a similar apparatus comprising “a control means for controlling the irrigation means and the suction means so as to control the quantity of the medical fluid introduced into the organism and the quantity of the medical fluid discharged therefrom” (col. 2, ll. 2-6). The apparatus comprises a catheter (6 in Figs. 2-3) that may be inserted into the gallbladder (4), the catheter (6) being made of a porous tube and having three lumens, i.e., an irrigation duct (6a), a suction duct (6b) and a pressure duct (6c) (col. 3, ll. 63-66). The apparatus further includes an irrigation pump (10) and suction pump (11) that are connected to an input/control apparatus (20) through a control unit (19), wherein the irrigation of the medical fluid to the gallbladder is started by the rotation the irrigation pump (10) (col. 5, line 24- col. 6, line 15). The pressure in the gallbladder is measured by a pressure sensor (9) and is compared to an upper threshold limit by the control unit (19) (col. 7, ll. 21-29). Fujio teaches that the “the pressure in the gallbladder is monitored by using the signal output from the 
Regarding claim 34, Van Dam in view of Fujio teach all of the limitations of the apparatus according to claim 33. Van Dam further discloses (Figs. 4A-6) wherein the catheter (applicator 420, 520) further includes a nozzle disposed at the distal end of the catheter (distal end 404), the nozzle including a plurality of fenestrations (apertures 422, 522) that are in fluid communication with the second lumen (col. 8, ll. 50-55, “the applicator 420 has one or more apertures 422 in communication with a central lumen through which fluid 423 or material is delivered”), the second lumen configured to deliver the cryogenic ablation medium into the gallbladder lumen via the plurality of fenestrations (see col. 8, ll. 43-56 for cryoablation, cold fluids (such as liquids, sprays, mists, and gases) may be applied to the walls of the lumen of the gallbladder 14 with an applicator 420; col. 9, ll. 35-58; apertures 422, 522). 
Regarding claim 36, Van Dam in view of Fujio teach all of the limitations of the apparatus according to claim 34. Van Dam further discloses (Figs. 4A-6) wherein one or more fenestrations (apertures 422, 522) from the plurality of fenestrations are directionally biased to increase distribution of 
Regarding claim 51, Van Dam in view of Fujio teach all of the limitations of the apparatus according to claim 33. In view of the prior modification of Van Dam in view of Fujio, Fujio teaches wherein the pressure associated with the gallbladder lumen is an intraluminal pressure of the gallbladder (see col. 1, ll. 27-30 for detecting pressure in the gallbladder; see col. 7, ll. 21-29 for pressure sensor 9 measuring pressure in the gallbladder).
 Regarding claim 52, Van Dam in view of Fujio teach all of the limitations of the apparatus according to claim 33. In view of the prior modification of Van Dam in view of Fujio, Fujio teaches wherein the control unit (input/control apparatus 20, control unit 19 in Figs. 2-3) is configured to control the at least one of the delivery or the evacuation of the cryogenic ablation medium by stopping the delivery or changing a supply flow rate of the cryogenic ablation medium (see col. 2, ll. 2-6, “a control means for controlling the irrigation means and the suction means so as to control the quantity of the medical fluid introduced into the organism and the quantity of the medical fluid discharged therefrom”; see col. 5, line 24- col. 6, line 15 for stopping). 
Claims 35 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dam in view of Fujio as applied to claims 33-34, 36, and 51-52 above, and further in view of Ryba. 
Regarding claim 35, Van Dam in view of Fujio teach all of the limitations of the apparatus according to claim 34. Van Dam further discloses (Figs. 4A-6) wherein the plurality of fenestrations (apertures 422, 522) are distributed in a variety of patterns about the nozzle (see distal end 404) including about a circumference of the nozzle (Fig. 4A). Van Dam in view of Fujio are silent regarding distribution along an axial length of the nozzle. 
However, in the same field of endeavor, Ryba teaches a similar apparatus comprising a nozzle (restrictive orifice 132 in Fig. 15; [0122]) including a plurality of fenestrations (orifices 132) arranged in a variety of patterns in order to provide targeted cooling ([0157]-[0158]). Ryba teaches “additional orifices 132 can be provided that direct refrigerant 106 to linearly and/or radially spaced apart locations to create In re Japikse, 86 USPQ 70.
Regarding claim 53, Van Dam in view of Fujio teach all of the limitations of the apparatus according to claim 33. Although Van Dam discloses a temperature measurement instrument (col. 10, ll. 64-66, see claim 17), Van Dam in view of Fujio fail to explicitly disclose a temperature sensor configured to measure a temperature associated with the gallbladder lumen, the control unit further configured to control the at least one of the delivery or the evacuation of the cryogenic ablation medium based on the temperature measured by the temperature sensor.
However, in the same field of endeavor, Ryba teaches a similar apparatus (cryo-catheter 102 in Fig. 5A) comprising “sensors 112 to measure or monitor variables such as pressure, temperature… infusate or coolant temperature… tissue temperature, tissue electrical and thermal characteristics, and/or body temperature” ([0126]). Ryba teaches that these measurements “may be provided as inputs to a control algorithm, such as may be implemented on a processor 114 or other suitable computer system associated with the cryo-console 100 or with another component of the cryo-system 10, such as the cryo-catheter 102. The control algorithm can include, among other things, programmed instructions for automating all or a portion of the cryomodulation process” ([0126], i.e. controlling delivery of refrigerant 106, evacuation of evaporated refrigerant 118; [0125]-[0127]). It is well known in the art (as can be seen in Ryba) to provide various sensors, including a temperature sensor configured to measure a temperature associated with a targeted body lumen, and control the at least one of the delivery or the evacuation of the cryogenic ablation medium based on the temperature measured by the temperature sensor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Van Dam in view of Fujio to further include a temperature sensor configured to measure a temperature associated with the gallbladder lumen, the control unit further . 
Claims 45, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ryba in view of Saadat.
Regarding claim 45, Ryba discloses an apparatus (Fig. 5A-5B, 13A-15 and 19B) comprising an apparatus, comprising: a catheter (cryo-catheter 102, catheter shaft 130) having a distal end configured to be disposed within a gallbladder lumen (as broadly claimed, catheter 102 is capable of being disposed in a gallbladder lumen), the catheter defining a lumen that terminates at a nozzle ([0122], “restrictive orifice 132 (e.g., a capillary tube, porous plug, flow restrictor, nozzle)”’ [0181]); an expandable body (expandable cryo-balloon 124) disposed around the distal end of the catheter (102, 130), the expandable body (expandable cryo-balloon 124) configured to transition into an expanded state within the gallbladder lumen (as broadly claimed, expandable cryo-balloon 124 is capable of transitioning into an expanded state within a gallbladder lumen), the expandable body (expandable cryo-balloon 124) in the expanded state having a diameter larger than a diameter of the catheter (see expandable cryo-balloon 124 having a diameter larger than a diameter of the catheter 102 in Fig. 5A), the nozzle (132) including a second plurality of fenestrations ([0182], “additional orifices 132 can be provided that direct refrigerant 106 to linearly and/or radially spaced apart locations to create segmented, non-circumferential ablations, i.e., lesions 172, instead of a full circumferential ablation”; Fig.15), the lumen (supply lumen 108) configured to deliver a cryogenic ablation medium through the second plurality of fenestrations and into the expandable body when the expandable body is in the expanded state ([0122], “liquid N2O is delivered through a supply lumen 108 to the cryo-applicator region 122 where the refrigerant 106 undergoes expansion”), the expandable body (expandable cryo-balloon 124) in the expanded state configured to space the second plurality of fenestrations from a wall of the gallbladder lumen such that the second plurality of fenestrations are centrally located within the gallbladder lumen for distributing the cryogenic ablation medium (see second plurality of fenestrations ‘orifices’ 132, balloon 124 and vessel 170 as best 
Ryba fails to explicitly disclose the expandable body including a first plurality of fenestrations in fluid communication with the lumen, the lumen configured to deliver a cryogenic ablation medium into the expandable body when the expandable body is in the expanded state such that the cryogenic ablation medium can exit the expandable body via the first plurality of fenestrations and contact and ablate tissue of the gallbladder lumen.
However, in the same field of endeavor, Saadat teaches a similar cryo-ablation apparatus (Figs. 11A-11B) comprising an expandable body (porous expandable structure 165) including a first plurality of fenestrations (pores 168) in fluid communication with a lumen (shaft 167). The lumen (shaft 167) is configured to deliver a cryogenic ablation medium into the expandable body (165) when the expandable body is in the expanded state such that the cryogenic ablation medium can exit the expandable body via the first plurality of fenestrations (pores 168) and contact and ablate the targeted tissue ([0175]). In this configuration, venting of the cold gas in the vicinity of the targeted tissue enhances cooling effectiveness, while precluding the need to vent the evaporated cryogen gas through the probe shaft (167), thereby allowing the probe shaft to be smaller in caliber, and therefore less traumatic ([0175]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Ryba to include a first plurality of fenestrations in fluid communication with the lumen, the lumen configured to deliver a cryogenic ablation medium into the expandable body when the expandable body is in the expanded state such that the cryogenic ablation medium can exit the expandable body via the first plurality of fenestrations and contact and ablate tissue of the gallbladder lumen as taught by Saadat in order to enhance cooling effectiveness, while precluding the need to vent the evaporated cryogen gas through the probe shaft (167), thereby allowing the probe shaft to be smaller in caliber, and therefore less traumatic ([0175]).
Regarding claim 47, Ryba in view of Saadat teach all of the limitations of the apparatus according to claim 45. In view of the prior modification of Ryba in view of Saadat, Saadat teaches 
Regarding claim 49, Ryba in view of Saadat teach all of the limitations of the apparatus according to claim 45. Ryba further discloses (Fig. 5A-5B, 13A-15 and 19B) wherein the expandable body (expandable cryo-balloon 124) in the expanded state is configured to contact at least a portion of a wall of the gallbladder lumen (see Fig. 19B for vessel wall 170, lesions 172; as broadly claimed, expandable cryo-balloon 124 is capable of contacting at least a portion of a wall of the gallbladder lumen).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Ryba in view of Saadat as applied to claims 45, 47 and 49 above, and further in view of Dubrul.
Regarding claim 46, Ryba in view of Saadat teach all of the limitations of the apparatus according to claim 45. Ryba further discloses (Fig. 5A-5B, 13A-15 and 19B) wherein the expandable body (expandable cryo-balloon 124) is a first expandable body, the apparatus further comprising: an access sheath (delivery sheath; [0131], see sheath not labeled in Fig. 19B). 
Ryba in view of Saadat however are silent regarding a second expandable body disposed at the distal end of the access sheath, the second expandable body configured to expand to retain the access sheath within the gallbladder lumen after the distal end of the access sheath is positioned in the gallbladder lumen.
However, in the same field of endeavor, Dubrul teaches a similar apparatus comprising an access sheath (dilation tube 70 in Figs. 11B-11F) including a second expandable body (inflatable balloon 72 in Figs. 11C-11F) disposed at the distal end of the access sheath (access sheath ‘tube’ 70, balloon 72 in Figs. 11C-1 IF). The second expandable body (72) is configured to expand to retain the access sheath (70) within the gallbladder lumen (gallbladder ‘GB’) after the distal end of the access sheath is positioned in the gallbladder lumen (see Figs. 11A-11F; col. 10, ll. 29-65). The expandable body (inflatable balloon 72) effects a seal against the penetration of the gallbladder wall and minimizes or prevents leakage of bile from the gallbladder into other regions (col. 10, ll. 44-48), thereby increasing safety and decreasing the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-39 and 45-50 have been considered but are moot because the amendments have necessitated a new grounds of rejection.
The 101 rejection and 112 rejection have been overcome. 
It is the Examiner’s position that Ryba et al., (U.S. PGPub. No. 2016/0038212) in view of Saadat (U.S. PGPub. No. 2015/0164571) and Van Dam et al., (U.S. Pat. 9,282,968) teach each and every limitation of the apparatus according to claim 21, Van Dam in view of Fujio et al., (U.S. Pat. 5,213,571) teach each and every limitation of the apparatus according to claim 33 and Ryba in view of Saadat teach each and every limitation of the apparatus according to claim 45.
See rejection above for further clarification. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794